Citation Nr: 1144765	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include bursitis. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a total rating based in individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had many years of service in the Army National Guard and Army Reserves.  He had active duty for training from October 1962 to April 1963, active duty in June 1963 and September 1963, and active duty from August 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Huntington, West Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama RO now has jurisdiction of this matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a right hip disability, a cervical spine disability, and a lumbar spine disability as a result of parachute jumps in the Guard and Reserves during both active duty and during training on other occasions.  

A review of the Veteran's personnel records confirms that he was involved in two accidents during parachute jumps.  Line of Duty determinations note that the first occurred in August 1964.  In a September 1964 description of this accident, the Veteran notes that he landed on his right foot and side.  The second accident occurred in October 1976.  Although neither of these records notes injuries to the lumbar or cervical portions of the spine, the Board notes that the Veteran has testified that his back sustained traumas during these falls.  The Board finds that the Veteran's statements regarding injuries to his right hip and back from the falls are credible, particularly in view of his contemporaneous description of landing on the right side of his body in the first accident.  Service connection for a left foot disability has been established on the basis of another injury sustained in these accidents.  Finally, it should be noted that the service treatment records contain an October 1970 X-ray study.  The reason for the X-ray request is difficult to read but appears to state that the Veteran landed on a portion of his head and back or neck.  

Current medical records show that the Veteran has degenerative changes of the lumbar and cervical spine, and that he has bursitis of the right hip.  

The Veteran was provided a VA examination of the joints in December 2006.  While the examiner provided opinions regarding whether or not the Veteran's claimed disabilities are etiologically related to his service connected left foot disability, he did not provide opinions as to whether or not the claimed disabilities are directly related to the Veteran's parachute jumps.  The Board finds that he must be scheduled for an additional examination in order to obtain these opinions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the Veteran contends that his diabetes has either developed or been aggravated as a result of his service connected left foot and left leg disabilities.  He argues that these disabilities impact his ability to exercise, which makes it difficult to control his weight.  In a review of the Veteran's treatment records, a November 2002 VA treatment note states in a discussion about the Veteran's diabetes that the Veteran describes not getting any exercise, and that he had to abandon his walking program due to his foot pain.  Therefore, the Board finds that the Veteran must also be scheduled for an examination in order to obtain an opinion as to whether or not diabetes was caused or aggravated by his service connected left foot disability.  

In regards to the Veteran's claim for TDIU, the Board notes that it may be impacted by the decisions in his other claims, as well as the claim for a higher initial evaluation for the left foot disability that has been referred to the RO.  Further consideration of this matter should be deferred until after the development in the other claims has been completed in order to protect the Veteran's right to due process.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the conclusion of the examination and review of the claims folder, the examiner should attempt to express the following opinions:
a) Does the Veteran have a diagnosis of a current right hip disability?  If so, is it as likely as not that this disability is the result of parachute jumps or injuries sustained during military training?  
b) Does the Veteran have a diagnosis of a current cervical spine disability?  If so, is it as likely as not that this disability is the result of parachute jumps or injuries sustained during military training?  
c) Does the Veteran have a diagnosis of a current lumbar spine disability?  If so, is it as likely as not that this disability is the result of parachute jumps or injuries sustained during military training?  The reasons and bases for all opinions should be provided.  If the examiner finds that the Veteran does not have a current disability, his findings should be differentiated from the previous diagnoses.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the conclusion of the examination and review of the claims folder, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran's diabetes mellitus was caused or aggravated (increased in severity beyond natural progression) by the Veteran's claimed inability to exercise due to his service connected left foot and left leg disabilities?  If aggravated, what is the permanent, measurable increase over and above the baseline attributable to service-connected disability?  The reasons and bases for all opinions should be provided.  If the examiner finds that the Veteran does not have a current disability, his findings should be differentiated from the previous diagnoses.  If the examiner finds that they are unable to express any of the requested opinions without resort to speculation, the reasons and bases for this should be noted, and any evidence necessary to provide the requested opinion should be identified.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record, including the claim for TDIU.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



